I N THE SUPREME COUKT OF THE STATE OF M N A A
                                                  OTN



I N 3 E THE APPLICATION OF J . VAUGHAN RARRON
FOR A WRIT OF MANDATE

               and                                                               No. 13328

!J   .
     WrJLLLIAM LEAPHART, C o u r t - a p p o i n t e d c o u n s e l
f o r Merrel C l i n e and S h i r l e y C l i n e ,

                               P l a i n t i f f , Respondent
                               and C r o s s - A p p e l l a n t .



COUhTY LOP~PALSS
              IOTJERS o f Lewis and C l a r k
County, S t a t e o f Montana,

                               D e f e n d a n t s and R e s p o n d e n t s ,

               -VS   -                                                           No. 13345

ROBERT WOODAHL, A t t o r n e y G e n e r a l o f t h e
S t a t e o f Montana and Head o f t h e Department
of J u s t i c e ,

                               Defendant and A p p e l l a n t .



O R I G I N A L PKOCEED1:NG :

C o u n s e l o f Record:

         For Appellants :

               J . Vaughan B a r r o n a r g u e d , G r e a t F a l l s , Montana
               S t u a r t L. K e l l n e r a r g u e d , H e l e n a , Montana

         ' o r Respondents:

               Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , H e l e n a ,
                 Montana
               J o c k 0 . Anderson, A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
                 H e l e n a , Montana
               Thomas Honzel a r g u e d , H e l e n a , Montana



                                                    Submitted:           May 2 8 , 1976

                                                       I>ec d e d :
                                                           i
Filed:     3UL

                                 JkfQliitHS 1. ADi8$EY
                                             C l e r k Supreme C o u r t
Hon. W . W . L e s s l e y , D i s t r i c t Judge, s i t t i n g f o r Chief J u s t i c e
James T . H a r r i s o n , d e l i v e r e d t h e Opinion of t h e Court.


           T h i s i s a c o n s o l i d a t i o n of an a p p e a l from t h e d i s t r i c t

c o u r t , Lewis and C l a r k County, and an o r i g i n a l w r i t of mandate

from t h e d i s t r i c t c o u r t , Cascade County; b o t h c a u s e s b a s i c a l l y

d e a l w i t h t h e payment f o r s e r v i c e s of a p p o i n t e d c o u n s e l of

c r i m i n a l d e f e n s e of Workmen's Compensation c a s e s .

            P e r i p h e r a l m a t t e r s i n t h i s a p p e a l a r e t h e c l a i m of

Timothy S. Thane, c o u r t r e p o r t e r , f o r p r e p a r a t i o n of t r a n s c r i p t s

of t h e d i s t r i c t c o u r t t r i a l ; Leaphart, a c o u r t appointed a t t o r n e y ' s

c l a i m f o r h i s f e e s on t h i s a p p e a l i n one of t h e s e c a u s e s ; and t h e

q u e s t i o n of t h e r e a s o n a b l e n e s s of B a r r o n ' s a t t o r n e y f e e s .

            I t i s admitted t h e s e r v i c e s of t h e c o u r t appointed c o u n s e l

were performed.              I t i s f u r t h e r admitted t h e f e e s f o r t h e s e r v i c e s

performed i n t h e Lewis and C l a r k County c a s e a r e r e a s o n a b l e .                      The

r e a s o n a b l e n e s s of c o u n s e l f e e s i n t h e Cascade County c a s e i s

not admitted.

           The c e n t r a l i s s u e t o be answered on t h i s a p p e a l i s who

pays f o r t h e a t t o r n e y s ' s e r v i c e s and c o s t s .         Both d i s t r i c t c o u r t s

have h e l d t h a t i n t h e s e Workmen's Compensation c a s e s t h e department

of j u s t i c e must pay.

           The a t t o r n e y g e n e r a l a s head of t h e department of j u s t i c e

appeals.

           These c r i m i n a l c a s e s b e f o r e us a r e t h e r e s u l t of a s t a t e -

wide program i n v e s t i g a t e d and prosecuted by t h e a t t o r n e y g e n e r a l

a s head of t h e department of j u s t i c e .

           The a u t h o r i t y t o s o a c t comes t o t h e a t t o r n e y g e n e r a l by

s e c t i o n 79-2315, R.C.M.,             1947.      The s t a t u t e was e n a c t e d i n 1974

and p r o v i d e s :
           "The a t t o r n e y g e n e r a l s h a l l conduct on b e h a l f of t h e
           s t a t e , a l l prosecutions f o r public offenses disclosed
           by an a u d i t of a s t a t e agency performed by t h e l e g i s l a -
           t i v e a u d i t o r .I1

This Court p r i o r t o enactment of t h i s s p e c i a l s t a t u t e h e l d t h a t

t h e a t t o r n e y g e n e r a l had no such a u t h o r i t y .       S t a t e ex r e l .

Woodahl v. D i s t r i c t Court, 159 Mont. 112, 495 P.2d 182.

           Montana's l e g i s l a t u r e f u l l y i n t e n d e d t h i s s t a t e - w i d e

program of i n v e s t i g a t i o n and p r o s e c u t i o n be c a r r e d on t o a f i n a l

c o n c l u s i o n , i n what t h e media has c a l l e d t h e Workmen's Compensa-

t i o n s c a n d a l s ; it a p p r o p r i a t e d money f o r t h a t s p e c i f i c t a s k .   A

r e a d i n g of H.B. 520, Laws of 1975, makes c l e a r t h e money i s

a p p r o p r i a t e d f o r a d e f i n i t e purpose; t h e b i l l d e s c r i b e s t h a t

purpose i n t h e s e words:

           !'FOR INVESTIGATION AND PROSECUTION OF WORKMEN'S
           COMPENSATION DIVISION RELATED MATTERS JC   *.I1                   *
           Armed w i t h t h e s p e c i f i c a u t h o r i t y of t h e s t a t u t e , s e c t i o n

79-2315, K.C.M.           1947, and f u r n i s h e d w i t h money by t h e l e g i s l a t u r e

f o r t h a t purpose, t h e department of j u s t i c e , a c t i n g through i t s

head, t h e a t t o r n e y g e n e r a l , proceeded w i t h t h e t a s k .           These c a s e s

a r e now b e f o r e us because t h e department of j u s t i c e i s a c t i n g

under t h e mandates of t h o s e s t a t u t e s .

           W now r e a c h t h e c r u c i a l q u e s t i o n :
            e                                                         Who pays f o r t h e s e

c o u r t appointed s e r v i c e s ?

           The answer must come from s e c t i o n 95-1005, R.C.M.                           1947,

enacted i n 1967, amended i n 1973, and i n i t s p r e s e n t form a s of

1974, and p r o v i d e s :

           "Whenever, i n a c r i m i n a l a c t i o n o r proceeding, an
           a t t o r n e y a t law r e p r e s e n t s o r defends any person by o r d e r
           of t h e c o u r t , on t h e ground t h a t t h e person i s f i n a n c i a l l y
           unable t o employ c o u n s e l , such a t t o r n e y s h a l l be p a i d f o r
           h i s s e r v i c e s such sum a s a d i s t r i c t c o u r t o r j u s t i c e of
           t h e s t a t e supreme c o u r t c e r t i f i e s t o be a r e a s o n a b l e com-
            p e n s a t i o n t h e r e f o r and s h a l l be reimbursed f o r
            r e a s o n a b l e c o s t s i n c u r r e d i n t h e c r i m i n a l pro-
            ceeding. Such c o s t s s h a l l be c h a r g e a b l e t o t h e
            county i n which t h e proceeding a r o s e , e x c e p t
            t h a t ( a ) i n proceedings s o l e l y i n v o l v i n g t h e
            v i o l a t i o n of a c i t y ordinance o r s t a t e s t a t u t e
            prosecuted i n a m u n i c i p a l , c i t y o r p o l i c e c o u r t
            wherein c o s t s s h a l l be c h a r g e a b l e t o t h e c i t y o r
            town i n which t h e proceeding a r o s e , and ( b ) i n
            a r r e s t s i n c r i m i n a l proceedings by a g e n t s of t h e
            department of f i s h and game and a r r e s t s by a g e n t s
            of t h e department of j u s t i c e , t h e c o s t s ( i n c l u d i n g
            a t t o r n e y s ' f e e s of a t t o r n e y s appointed by t h e
            c o u r t f o r t h e d e f e n d a n t ) must be borne by t h e
            s t a t e agency c a u s i n g t h e a r r e s t . "        (Emphasis added).

           A r e a d i n g of t h i s s t a t u t e makes e v i d e n t (1) c o s t s a r e

c h a r g e a b l e t o t h e county w i t h two e x c e p t i o n s and ( 2 ) c o s t s

i n c l u d e a t t o r n e y s ' f e e s f o r a t t o r n e y s a p p o i n t e d by t h e c o u r t

i n criminal causes f o r t h e defendant.

           Here, we a r e faced w i t h t h e more s p e c i f i c q u e s t i o n of who

must pay under t h e e x c e p t i o n of t h i s s t a t u t e .               W are dealing
                                                                                 e

w i t h t h e e x c e p t i o n of s u b d i v i s i o n ( b ) .    This i s a s i n g l e sentence

s t a r t i n g w i t h t h e words " i n a r r e s t s " and concluding w i t h t h e

words "causing t h e a r r e s t . "              The a t t o r n e y g e n e r a 1 , u n d e r l i n e s and
                                       11
emphasizes t h e p h r a s e ,              a r r e s t s i n c r i m i n a l proceedings by

agents      ***       of t h e department of j u s t i c e . "               He t a k e s one narrow

s t e p f u r t h e r i n h i s c o n s t r u c t i o n of t h e s t a t u t e and i n i t s a p p l i -

c a t i o n t o t h e f a c t s h e r e , and s t a t e s t h a t i n t h e s e c a s e s no a g e n t

of t h e department of j u s t i c e p h y s i c a l l y made an a r r e s t ; t h i s i s

t r u e ; he f u r t h e r s t a t e s t h a t i n t h o s e c a s e s where a r r e s t s were

n e c e s s a r y t h e a r r e s t s were p h y s i c a l l y made by l o c a l law enforcement

a g e n c i e s o r a g e n t s , such a s t h e s h e r i f f of Toole County.

           Merely t o s t a t e t h i s c o n s t r u c t i o n and t h e meaning i n f e r r e d

by t h e a t t o r n e y g e n e r a l i s t o show and emphasize i t s narrowness.

He i n s i s t s t h e s t a t u t o r y e x c e p t i o n s d e a l w i t h and a r e i n t e n d e d t o

d e a l o n l y w i t h a r r e s t s a c t u a l l y made by game wardens and highway
patrolmen in their respective departments, fish and game

and justice.

       When we consider what was actually done here in the Cline
cases now before us, we illustrate the absurdity of such a narrow

approach. There the department of justice, through Dzivi, re-

quested the warrants of arrest; the warrants, after issue by the

court, were returned to the department of justice; a telephone

call was made by an agent of the department to Sheriff Brooks

of Toole County; later a teletype copy of the warrant was sent

to the sheriff by an agent of the department of justice and

the sheriff was asked to apprehend and physically take into

custody the Clines and then notify the department of that occur-

rence; the Clines were physically taken into custody by the
sheriff, the department notified, and then the Clines were phy-

sically transported to Helena by investigators of the department

of justice.
       In the other cases before us no actual physical act of

arrest was made; it is clear however that the defendants appeared

at arraignments as the result of Informations filed by officers

and agents of the department of justice. The record is barren

of any acts by any agents of any counties except Sheriff Brooks'

directed activities by the department of justice.

       Is the mere ministerial physical act of arrest to determine

the operative effect of the subsection (b) exception? We think not.
      Are we to say the single physical act of arrest by a
sheriff in Toole County or the lack of a physical act of arrest is
the pivotal question? Surely we must not gather the intent and

purpose of the legislature on such narrow ground.
           The l e g i s l a t u r e ' s purpose of s e c t i o n 95-1005, R.C.M.                 1947,

was t o a s s u r e payment of t h e s e r v i c e s of appointed d e f e n s e c o u n s e l

i n c r i m i n a l proceedings.

           I n S t a t e e x r e l . Langan v. D i s t r i c t Court, 1 1 Mont. 178,
                                                                       1

180, 107 P.2d 880, i t was s a i d :

           " I n c o n s t r u i n g a s t a t u t e c o u r t s must look t o
           t h e language employed and t h e o b j e c t sought t o
           be accomplished . I '

           The f u r t h e r purpose of t h e l e g i s l a t u r e was t o e s t a b l i s h a

s p e c i f i c and p r a c t i c a l payment f o r such c o u r t appointed c o u n s e l s '

services.

           By t h e two amendments t o s e c t i o n 95-1005, t h e l e g i s l a t u r e

made i t c l e a r t h a t a l l c o s t s of p r o s e c u t i o n does i n c l u d e a t t o r n e y

f e e s f o r c o u r t appointed c o u n s e l ; i t was and i s a workable, p r a c t i c a l

p l a n i n t h a t i t p r o v i d e s : (1) Where t h e c a s e i s p r o s e c u t e d i n c i t y

c o u r t , t h e c i t y o r town i s r e s p o n s i b l e . ( 2 ) Where t h e department

of f i s h and game o r t h e department of j u s t i c e c a u s e s t h e a r r e s t ,

t h e n c o s t s of t h e r e s u l t i n g c r i m i n a l proceedings must be borne by

t h e agency.        (3)     I n other cases t h e c o s t s a r e properly chargeable

t o t h e county wherein t h e proceeding a r o s e .

           The l e g i s l a t u r e s e t i n e x c e p t i o n s t o t h e g e n e r a l r u l e t h a t

c o u n t i e s s h a l l pay.   The e x c e p t i o n we a r e concerned w i t h i s

s u b s e c t i o n (b) on department of j u s t i c e .            It must be g i v e n meaning

and purpose.

           I n B u r r i t t and Safeway v. C i t y of B u t t e , 161 Mont. 530,

534,535, 508 P.2d 563, t h e Court s t a t e d :
           11
             The C o u r t ' s f u n c t i o n i s t o c o n s t r u e t h e language
           of t h e s t a t u t e i n accordance w i t h i t s u s u a l and
           o r d i n a r y a c c e p t a n c e , w i t h a view t o be g i v i n g
           v i t a l i t y t o and making o p e r a t i v e a l l p r o v i s i o n s
           of t h e law and accomplishing t h e i n t e n t i o n of
                                                                    * * *.
           t h e l e g i s l a t u r e when a s c e r t a i n a b l e



           "The g o a l of s t a t u t o r y i n t e r p r e t a t i o n s i s t o g i v e
           e f f e c t t o t h e purpose of t h e s t a t u t e .        *   9 9 To g i v e
                                                                             ; ;
           e f f e c t t o t h e purpose of t h e s t a t u t e a s intended
       by the legislature, the context in which the
       words are used is more important than precise grammatical
       rules or a dictionary definition."

       The phrase in subsection (b) "must be borne by the state
agency causing the arrest" goes beyond the mere act of arrest.



758, it was said:

       "* * * A
                                        if
       In Doull v. Wohlschlager, 141 Mont. 354, 364, 377 P.2d



                statute will not be interpreted to defeat
       its evident,.object or purpose *   *. The objects
       sought to be achieved by legislation are of prime
       consideration in interpretation of such legislation.
       Corwin v. Beiswanger, 126 Mont. 337, 251 P.2d 252."

       Let us look at the peripheral problems here presented.

J. Vaughan Barron serving as attorney for the defendant in
Cause No. 6537B, was allowed $9,068.74 for services rendered,

plus costs.   The reasonableness of that fee has been challenged.

       The statute providing such fees is section 95-1005, R.C.M.



       "Whenever, in a criminal action or proceeding, an
       attorney at law represents or defends any person by
       order of the court, on the ground that the Derson
       is financially unable to employ counsel, such attorney
       shall be paid for his services such sum as a district
       court or justice of the state supreme court certifies
       to be a reasonable compensation therefor and shall be
       reimbursed for reasonable costs incurred in the
       criminal proceeding .I1 (Emphasis added. )

       The record before us is barren of any evidentiary hearing,
of affidavits, of time estimates, or of guide lines used to

arrive at the reasonableness of the fee allowed to Barron by Judge
Truman G. Bradford.   Such procedures must be before us, that we
may determine the reasonableness of the fees allowed. State v.
Mempa, 78 Wash 2d 530, 477 P.2d 178, 182 (1970); State v. Horton,
                                                  (qq?, .2d
34 N.J. 518, 170 A.2d 1 (1961), Gant v. State, (l),
                                                Fa'  216 S
                                                      f

44 (1968).
          W . William Leaphart seeks f e e s f o r h i s s e r v i c e s on t h i s

appeal.       S t a t e ex r e l . Stephens v. D i s t r i c t Court,                 Mont      .   9



          P.2d               ,   33 St.Rep. 469, i s c o n t r o l l i n g , t h i s i s

allowable.          He i s g r a n t e d $1,000 f o r h i s a t t o r n e y f e e on t h i s

appeal.

          W deny t h e w r i t of mandamus and r e t u r n t h e cause t o t h e
           e

d i s t r i c t c o u r t f o r hn e v i d e n t i a r y h e a r i n g i n conformity w i t h

t h e guide l i n e s suggested a s t o t h e amount and reasonableness

of J . Vaughan B a r r o n ' s f e e s and c o s t s .

          I t i s conceded W. William L e a p h a r t ' s f e e s and c o s t s a r e

r e a s o n a b l e and they w i l l be g r a n t e d .    W r e f e r t o our previous
                                                            e

o r d e r of June 11, 1976, on Court Reporter Thane's c l a i m f o r

transcript.

          W a f f i r m t h e d i s t r i c t c o u r t s and hold t h e department
           e

of j u s t i c e must pay t h e appointed a t t o r n e y s ' compensation and

costs.




                                                          Judge, s i t t i n g f o r Chief
                                                          J u s t i c e James T . Harrison.



W Concur:
 e




   Justices.

                                              - 8 -
M r . J u s t i c e John Conway Harrison s p e c i a l l y concurring:


          While I concur w i t h t h e m a j o r i t y i n t h e above m a t t e r ,

I d e s i r e f o r t h e information of Montana's l e g i s l a t u r e , t o put

focus upon t h e r i s i n g c o s t s of defense i n t h e v a r i o u s c o u n t i e s

of t h e s t a t e .   The m a j o r i t y opinion provides t h a t t h e c o s t s a r i s i n g

o u t of c a s e s i n t h e Workmen's Compensation i n v e s t i g a t i o n s h a l l

be paid by t h e s t a t e .       However, d u r i n g r e c e n t y e a r s s e v e r a l

c o u n t i e s of t h e s t a t e have had t o shoulder heavy t r i a l c o s t s

due t o t h e n e c e s s i t y of providing counsel f o r i n d i g e n t defendants.

The time has come, i n m opinion, f o r t h e l e g i s l a t u r e t o s t u d y
                        y

t h e r i s i n g c o s t s of defense and adopt one of s e v e r a l methods now

i n use t o provide c o s t s of a t t o r n e y f e e s f o r i n d i g e n t defendants.

          For example, i n two r u r a l c o u n t i e s of t h i s s t a t e , Pondera

and Big Horn, because of prolonged murder t r i a l s , t h e taxpayers

have had t o assume e x t r a o r d i n a r y expense.            I n t h e i n s t a n c e of

Pondera County defense a t t o r n e y f e e s a t t h e d i s t r i c t c o u r t l e v e l

amounted t o $28,000 p l u s $7,815.25 i n c o s t s .                I n Big Horn County,

i n a m u l t i p l e defendant murder c a s e , a t t o r n e y f e e s amounted t o

$35,391.57 and c o s t s of $2,529.95.                 Both c a s e s a r e now on a p p e a l

and t h e c o s t of a p p e l l a t e counsel remains t o be determined.                        These

two examples, I f e e l , h i g h l i g h t t h e growing problem.

          A number of j u d i c i a l d i s t r i c t s of t h e s t a t e provide f o r a

f u l l time defense counsel s t a f f f o r t h e i n d i g e n t and budget t h e

c o s t s a s a p a r t of t h e j u d i c i a l budget.      Whether t h e s a l a r i e s paid

a r e adequate o r n o t may be d e b a t a b l e , b u t i n s e v e r a l c a s e s we have

had c a l l e d t o our a t t e n t i o n , t h a t a defense counsel drawing a

monthly s a l a r y , a s t h e county a t t o r n e y does, has been p a i d an

a d d i t i o n a l f e e f o r some   unusual c a s e t h a t h a s a r i s e n .    Such an

arrangement i s t h e b e s t of two worlds, b u t i s an unnecessary burden

on t h e taxpayer.
          A s t u d y by t h e N a t i o n a l Legal Aid and Defender A s s o c i a t i o n

r e l e a s e d January 7 , 1976, provides a d r a f t r e p o r t and g u i d e l i n e

f o r t h e d e f e n s e of e l i g i b l e persons.      This r e p o r t c o v e r s b o t h t h e

f e d e r a l system and t h o s e of t h e v a r i o u s s t a t e s .     The f e d e r a l

government s i n c e t h e passage of t h e Criminal J u s t i c e Act of

1964, h a n d l e s t h e payment of t h e d e f e n s e on a s e t f e e c o s t and

a d m i n i s t e r s i t "under t h e s u p e r v i s i o n of t h e D i r e c t o r of t h e

A d m i n i s t r a t i v e O f f i c e of t h e United S t a t e s Courts".

           I t i s i n t e r e s t i n g t o n o t e from a Summary of t h e Report of

t h e Committee t o Implement t h e Criminal J u s t i c e Act t h a t throughout

t h e f e d e r a l system payments a r e made on t h e b a s i s of $50 p e r hour

c o u r t time and $20 p e r hour o f f i c e time.              A r e p o r t on t h e cumula-

t i v e payments t o p r i v a t e a t t o r n e y s f o r t h e f i s c a l y e a r 1975 a s of

December 31, 1975, i n d i c a t e s t h a t under t h e f e d e r a l system t h e

following f i g u r e s cover t h e d e f e n s e of t h e i n d i g e n t i n Mortana:

          Number of persons r e p r e s e n t e d    ......................157
          Number of c a s e s i n which counsel was p a i d     ...........135
          I n c o u r t compensation        .............................$6,803.50
          Out of c o u r t compensation          .......................$30,239.86
          Out of pocket e x p e n s e s , . .   ....................... $2,430.19
                           T o t a l paid t o counsel    .............. $39,473.55
          Average payment t o counsel             ..................... $292.39.
During t h i s p e r i o d t h e f e d e r a l government p a i d f o r          the defense

of two murder c a s e s i n t h e Montana d i s t r i c t .             One f e e was s e t a t

$1,570.00 and t h e o t h e r $1,914.00.

          The time h a s come, i n m o p i n i o n , f o r t h e l e g i s l a t u r e t o
                                    y

e i t h e r adopt a s e t f e e system a s i s done under t h e F e d e r a l Criminal

J u s t i c e Act o r t o provide f u l l time d e f e n s e c o u n s e l i n each j u d i c i a l

d i s t r i c t of Montana.